Citation Nr: 0812179	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  04-10 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis.  

2.  Entitlement to service connection for psychiatric 
disability, to include post-traumatic stress disorder (PTSD).  

3.  Entitlement to service connection for sinusitis.  

4.  Entitlement to a rating in excess of 10 percent for a 
duodenal ulcer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to May 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied the veteran's claims of 
service connection for degenerative arthritis, psychiatric 
disability, sinusitis, and to an increased rating duodenal 
ulcer (gastrointestinal disability).

In June 2007, the veteran testified at a Board 
videoconference hearing held at the local VA office.  In 
correspondence dated December 2007, the veteran indicated he 
did not want a new hearing after being informed that the 
Veterans Law Judge who conducted his June 2007 hearing was no 
longer employed by the Board.

When this matter was before the Board in August 2007, it was 
remanded for further development.

The veteran's psychiatric disability, sinusitis and duodenal 
ulcer claims are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's degenerative arthritis first manifested many 
years after service and is not related to any aspect of 
service.

CONCLUSIONS OF LAW

The criteria for service connection for degenerative 
arthritis have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Such 
determination is based on an analysis of all the evidence of 
record and evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).
 
Some chronic diseases may be presumed to have been incurred 
in service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a) (1); 38 C.F.R. §§ 3.307, 3.309 (listing applicable 
chronic diseases, including arthritis).

The veteran claims his currently diagnosed degenerative 
arthritis is the result of his period of active duty service.  
At the June 2007 hearing, he testified that he complained of 
joint pain and stiffness in service.  However, service 
medical records are silent for injuries, treatment, or 
diagnoses of any chronic musculoskeletal conditions.  
Although his May 1969 separation examination indicated that 
he had surgical repair of a fractured fragment in his right 
upper foot, his musculoskeletal system was noted to be 
normal.  

Post-service VA records show that the veteran was treated for 
arthritis since 1994.  He also received treatment at a 
private facility where he complained of pain in his hips, 
knees, elbows, shoulders, and wrists.  He was diagnosed with 
degenerative arthritis, etiology undetermined.  

The Board must note the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorder.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).

The Board concludes that service connection for degenerative 
arthritis is not warranted.  Service medical records are 
silent for chronic musculoskeletal conditions involving the 
veteran's hip, knee, shoulder, elbow, and wrist joints.  
Thus, the Board finds that the veteran does not have chronic 
conditions that had their onset during service because if he 
were symptomatic during service, the Board concludes he would 
have sought treatment for the disorders.  In addition, the 
record does not contain a medical nexus opinion relating the 
veteran's current degenerative arthritis of the joints to 
active service.  To the contrary, diagnoses of the condition 
specifically state "etiology undetermined."

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in August 2001 that fully 
addressed all four notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claims and 
of his and VA's respective duties for obtaining evidence.  He 
was also asked to submit evidence and/or information in his 
possession to the RO.  There is no allegation from the 
veteran that he has any evidence in his possession that is 
needed for full and fair adjudication of these claims.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

With respect to the Dingess requirements, in March 2006, the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issues of service connection for degenerative 
arthritis and an acquired psychiatric disorder.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained service medical records and VA outpatient 
records.  The veteran submitted additional medical records as 
well as various written statements, and was provided an 
opportunity to set forth his contentions during the his June 
2007 Board hearing.  

The Board acknowledges that he was not afforded a VA 
examination.  In determining whether the duty to assist 
requires that a VA medical examination be provided or medical 
opinion obtained with respect to a veteran's claim for 
benefits, there are four factors for consideration:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Here, as there is no 
evidence establishing that an event, injury, or disease 
occurred in service, or evidence establishing certain 
diseases manifested during an applicable presumption period, 
the Board finds that an examination is not necessary.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims of service connection for 
degenerative arthritis and an acquired psychiatric disorder 
that has not been obtained.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for degenerative arthritis is denied. 



REMAND

The veteran principally maintains that service connection is 
warranted for psychiatric disability because the condition is 
related to his service-connected gastrointestinal disability.  
In July 2005, a VA examiner diagnosed the veteran on Axis I 
as having PTSD, depression and alcohol dependency, and on 
Axis III cited his stomach ulcers; the examiner also noted 
his sinusitis.  The examiner's reference to the veteran's 
service-connected gastrointestinal on Axis III suggests a 
nexus between his psychiatric disability and his service-
connected disability.  See Hernandez-Toyens v. West, 11 Vet. 
App. 379, 382 (1998).  As such, the Board finds that he must 
be afforded a VA examination.  McLendon.

In addition, at the June 2007 hearing, the veteran described 
alleged incidents that may be construed as his claimed in-
service stressors.  First, he related that he (1) was once 
hit by his drill sergeant; (2) was forced by his drill 
sergeant to wear boots in the shower and in bed; (3) found 
his firefighting job to be stressful in general; and (4) had 
an alcoholic father at home who abused his mother and 
siblings, causing him to feel guilty for not being at home to 
protect them.  He also testified that an airman committed 
suicide during basic training.  However, the veteran has not 
identified the approximate date of this alleged stressor, nor 
has he provided the name or unit of the deceased airman.  

The veteran asserts that service connection is warranted for 
sinusitis on the basis that the condition had its onset 
during his period of active duty.  The RO has denied service 
connection for sinusitis on the basis that there is no 
medical evidence linking the condition to the veteran's 
period of active service.  At the June 2007 hearing, he 
testified that he suffered from a chronic head cold in 
service as the result of inhaling fumes from burning toxic 
materials, and that the symptomatology never subsided.  
Significantly, the veteran noted to the physician conducting 
his separation examination in May 1969 that he suffered from 
a chronic cold in service for nine months.  Today, he suffers 
from headaches, a sore throat, and post-nasal drip, which 
have alternatively been diagnosed as allergic rhinitis and 
sinusitis.  It is thus the opinion of the Board that the 
veteran must be afforded a pertinent VA examination to 
determine whether it is at least as likely as not that he has 
a current respiratory disability that might be related to or 
had its onset during service.  McLendon.  

As to his claim for an increased rating for a duodenal ulcer, 
the veteran was afforded his most recent VA digestive 
conditions examination in July 2004.  Since that time, he 
testified that he suffers from an upset stomach a few times 
per day, which lasts between one and six hours.  He further 
noted that the pain associated with his ulcer occasionally 
exacerbates to the point where he is confined to his house 
until it subsides.  As such, the Board must also remand this 
matter to afford the veteran an opportunity to undergo a new 
VA examination, which must be conducted after all outstanding 
records have been obtained.  38 U.S.C.A.  5103A(d)(1) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2007); see also Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 
60 Fed. Reg. 43,186 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure all of the 
veteran's VA treatment records dated after 
March 2005, from the Dothan Clinic in 
Dothan, Alabama.

2.  The RO should request the veteran to 
provide any additional information, 
including dates, locations, names of other 
persons involved, etc. relating to his 
claimed service stressors.  The veteran 
should be advised that any additional 
information would be helpful to obtain 
supportive evidence of the claimed in-
service stressors and that he should be 
specific as possible so that an adequate 
search for corroborating information can 
be conducted.  

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should afford the 
veteran a VA psychiatric examination to 
determine the nature, extent and etiology 
of any psychiatric disability found to be 
present.  The claims folder should be made 
available to and reviewed by the examiner.  
All necessary tests should be conducted, 
and the examiner should rule in or exclude 
a diagnosis of PTSD.  The report of 
examination should note all psychiatric 
disabilities found to be present, and the 
examiner should comment as to whether it 
is at least as likely as not that any 
psychiatric disability found to be present 
is related to or had its onset during 
service.  If the examiner diagnoses the 
veteran as having PTSD, the examiner 
should indicate the stressor(s) underlying 
that diagnosis.  

The examiner must also opine as to whether 
it is at least as likely as not that any 
psychiatric disability found to be present 
developed or was aggravated by his 
service-connected gastrointestinal 
disability.  In offering this assessment, 
the examiner must comment on the July 2005 
VA examiner's Axis I diagnoses of PTSD, 
depression and alcohol dependence and the 
notation on Axis III of stomach ulcers.  

The rationale for any opinion expressed 
should be provided in a legible report.  

4.  After associating with the claims 
folder any outstanding records, the 
veteran should be afforded an appropriate 
VA examination to determine the nature, 
extent, etiology and/or onset of any 
allergic rhinitis/sinusitis found to be 
present.  The claims folder should be made 
available to and reviewed by the examiner.  
All necessary tests should be conducted.

The examiner is requested to offer an 
opinion as to whether it is at least as 
likely as not that any respiratory 
disorder found to be present is related to 
any incident of service or had its onset 
during the veteran's period of military 
service.  Specifically, the examiner is 
quested to determined the likelihood that 
the nine-month long cold noted by the 
veteran in his May 1969 separation 
examination is related to his currently 
diagnosed respiratory condition.

The examiner should set forth the complete 
rationale underlying any conclusions drawn 
or opinions expressed, to include, as 
appropriate, citation to specific evidence 
in the record, in a legible report.

5.  The RO should schedule the veteran for 
an appropriate VA examination to determine 
the nature, extent and severity of his 
duodenal ulcer.  The claims folder should 
be made available to and reviewed by the 
examiner.  All necessary tests should be 
conducted.  

The examination should also determine if 
the veteran suffers from symptoms of pain, 
vomiting, material weight loss and 
hematemesis, or melena with moderate 
anemia, or other symptom combinations 
productive of severe impairment of health.  
Further, it should be reported for the 
record as to whether there are recurrent 
incapacitating episodes averaging 10 or 
more days in duration, and if so, how 
often per year, or if there are continuous 
moderate manifestations of disability.  
The examiner must set forth the complete 
rationale underlying any conclusions drawn 
or opinions expressed, to include, as 
appropriate, citation to specific evidence 
in the record, in a legible report.

6.  After completing any additional 
necessary development, the RO should 
readjudicate the remaining claims on 
appeal.  If the disposition of any claim 
remains unfavorable, the RO should furnish 
the veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


